                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              May 28, 2021
                                                                           Nathan Ochsner, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

KENNETH MANFREDI,                 § CIVIL ACTION NO.
        Plaintiff,                § 4:21-cv-00319
                                  §
                                  §
       vs.                        § JUDGE CHARLES ESKRIDGE
                                  §
                                  §
APPLE RECOVERY                    §
SERVICES                          §
CORPORATION, et al,               §
         Defendants.              §

                 ORDER ADOPTING
          MEMORANDUM AND RECOMMENDATION

     This case involves claims by Plaintiff Kenneth Manfredi
against Defendants Apple Recovery Services Corporation, Bryan
Cohen, and Jeffrey Walling for the alleged wrongful attempt to
collect a consumer debt in violation of the Fair Debt Collection
Practices Act. See Dkt 12.
     The case was referred for disposition to Magistrate Judge
Sam S. Sheldon. Dkt 9. Manfredi applied for entry of default
against Walling. Dkt 18. The Magistrate Judge recommended that
it be granted, finding all prerequisites under Rule 55(b)(2) of the
Federal Rules of Civil Procedure to be met. Dkt 19. Walling
hasn’t appeared in this lawsuit and thus didn’t file an objection.
     The district court conducts a de novo review of those
conclusions of a magistrate judge to which a party has specifically
objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
which there is no objection, the reviewing court need only satisfy
itself that no clear error appears on the face of the record. See
Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
Douglass v United Services Automobile Association, 79 F3d 1415, 1420
(5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
(1983).
     The Court has reviewed the pleadings, the record, the
applicable law, and the recommendation. No clear error appears
on the face of the record.
     The Memorandum and Recommendation of the Magistrate
Judge is ADOPTED as the Memorandum and Order of this Court.
Dkt 19.
     The motion for entry of default by Plaintiff Kenneth
Manfredi is GRANTED. Dkt 18.
     The Clerk is ORDERED to enter default against Defendant
Jeffrey Walling.
     SO ORDERED.

    Signed on May 28, 2021, at Houston, Texas.




                           Hon. Charles Eskridge
                           United States District Judge




                              2
